DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-36 of copending Application No. 15/769,598. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 22-36 are anticipated by the sheet-fed stamping press as recited in claims 22-36 of Application No. 15/769,598.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 22, note claims 22 and 29 of 15/769,598 teaches a sheet-fed stamping press comprising a foil application unit designed to allow transfer or lamination of foil material onto successive sheets, which foil material is fed to the foil application unit in the form of a foil carrier supplied by means of a foil feeding system, the foil application unit comprising (note claim 22): 
a stamping cylinder with at least one circumferential stamping section provided on a circumference of the stamping cylinder and comprising successive stamping segments distributed one after the other about the circumference of the stamping cylinder, the stamping cylinder also acting as sheet-transporting cylinder and comprising multiple sheet holding units distributed about the circumference of the stamping cylinder and designed to hold successive sheets against the circumference of the stamping cylinder (note claim 22); and
 a plurality of counter-pressure units distributed about a portion of the circumference of the stamping cylinder and designed to press the successive sheets and the foil carrier against an outer surface of the stamping segments, the foil carrier 
wherein each counter-pressure unit is designed as a cylinder unit provided with at least one circumferential pressing element positioned to cooperate with the circumferential stamping section of the stamping cylinder(note claim 22) ,
wherein a ratio of a nominal diameter of each circumferential stamping section of the stamping cylinder over a nominal diameter of each circumferential pressing element of the counter-pressure units is an integer multiple (note claim 29),
and in that the stamping cylinder comprises a plurality of said circumferential stamping sections provided on the circumference of the stamping cylinder which circumferential stamping sections are distributed axially along an axis of rotation of the stamping cylinder at a plurality of axial positions (note claim 22), and 
in that each counter-pressure unit is provided with a plurality of said circumferential pressing elements that are distributed axially along an axis of rotation of the cylinder unit at a plurality of axial positions corresponding to the axial positions of the circumferential stamping sections of the stamping cylinder (note claim 22), and 
in that the foil feeding system is adapted to supply the foil carrier at a plurality of axial positions corresponding to the axial positions of the circumferential stamping sections, and in that a distance of each counter-pressure unit with respect to the circumference of the stamping cylinder is adjustable (note claim 22).
	With respect to claim 23, note claim 25 of 15/769,598.
	With respect to claim 24, note claim 26 of 15/769,598.
	With respect to claim 25, note claim 27 of 15/769,598.

	With respect to claim 27, note claim 1 of 15/769,598.
	With respect to claim 28 note claim 23 of 15/769,598.
	With respect to claim 29, note claim 24 of 15/769,598.
	With respect to claim 30, note claim 30 of 15/769,598.
	With respect to claim 31, note claim 31 of 15/769,598.
	With respect to claim 32, note claim 32 of 15/769,598.
	With respect to claim 33, note claim 33 of 15/769,598.
	With respect to claim 34, note claim 34 of 15/769,598.
	With respect to claim 35, note claim 35 of 15/769,598.
	With respect to claim 36, note claim 36 of 15/769,598.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 22-24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Schaede et al. (US Patent 6,142,069) in view of Munz (DE 102012018895).
	With respect to claim 22, Schaede et al. teaches a sheet-fed stamping press (Figures 1 and 2) comprising a foil application unit (Column 6, Lines 42-43) designed to allow transfer or lamination of a foil material onto successive sheets (23), the foil material being fed to the foil application unit in the form of a foil carrier (49) supplied by way of a foil feeding system (Figure 1), the foil application unit comprising: 
a stamping cylinder (14, 48) with at least one circumferential stamping section (Figure 1, Column 6, Lines 42-49) provided on a circumference of the stamping cylinder (14) and comprising successive stamping segments  (stamping dies in Column 6, Lines 42-49) distributed one after the other about the circumference of the stamping cylinder (14, 48), the stamping cylinder (14, 48) also acting as sheet-transporting cylinder and comprising multiple sheet holding units (21) distributed about the circumference of the stamping cylinder (14, 48) and designed to hold successive sheets (23) against the circumference of the stamping cylinder (14, 48 and Figure 1); and
 a plurality of counter-pressure units (52) distributed about a portion of the circumference of the stamping cylinder (14, 48) and designed to press the successive sheets (23) and the foil carrier (49) against an outer surface of the stamping segments (Column 6, Line 65-Column 7, Line 9), the foil carrier (49) being supplied by the foil feeding system between the sheets (23) and the stamping segments (Figure 1), 
wherein each counter-pressure unit (52) is designed as a cylinder unit provided with at least one circumferential pressing element (Figure 1) positioned to cooperate 
and in that the stamping cylinder (14, 48) comprises a plurality of said circumferential stamping sections provided on the circumference of the stamping cylinder (stamping dies, Column 6, Lines 42-49) which circumferential stamping sections are distributed axially along an axis of rotation of the stamping cylinder at a plurality of axial positions (Column 6, Lines 42-49), and 
in that each counter-pressure unit (52) is provided with a plurality of said circumferential pressing elements (53) that are distributed axially along an axis of rotation of the cylinder unit at a plurality of axial positions corresponding to the axial positions of the circumferential stamping sections of the stamping cylinder (stamping dies, Column 6, Lines 42-49), and 
in that the foil feeding system is adapted to supply the foil carrier at a plurality of axial positions corresponding to the axial positions of the circumferential stamping sections, and in that a distance of each counter-pressure unit with respect to the circumference of the stamping cylinder is adjustable (14, 48 and  Column 6, Line 65-Column 7, Line 9).
Schaede et al. does not explicitly disclose a ratio of a nominal diameter of each circumferential stamping section of the stamping cylinder over a nominal diameter of each circumferential pressing element of the counter-pressure units is an integer multiple.
Munz teaches an apparatus with a carriage apparatus (14, 15) with counter pressure rollers (8) against a cylinder (2) wherein the ratio of a nominal diameter of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Schade to provide pressing elements of the counter pressure unit that is an integer multiple as taught by Munz for the purpose of providing durable frictional engagement between the cylinder and the pressure elements thereby reliably applying contact pressure.
With respect to claim 23, Schaede et al. teaches each stamping segment (stamping dies) comprises one or more stamping surfaces coming into contact with corresponding portions of the foil carrier (Column 6, Lines 42-49).
With respect to claim 24, Schaede et al. teaches wherein each stamping segment comprises a continuous stamping surface designed to allow application of a continuous stripe of foil material onto the successive sheets (Column 6, Lines 42-49).
With respect to claim 37, Schaede et al. teaches a relationship between the circumference of the at least one circumferential pressing element (52) and each of the at least one circumferential stamping sections of the stamping cylinder (stamping dies in Column 6, Lines 42-49).  
However, Schaede et al. does not explicitly teach a one to one relationship between the circumference of the at least one circumferential pressing element and each of the at least one circumferential stamping sections of the stamping cylinder.  Munz teaches one circumferential pressing elements (8) along a circumferential surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Schade to provide pressing elements of the counter pressure unit that is an integer multiple as taught by Munz for the purpose of providing durable frictional engagement between the cylinder and the pressure elements thereby reliably applying contact pressure.


5.	Claims 25-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schaede et al. (US Patent 6,142,069) in view of Munz (DE 102012018895) as applied to the claims above, and further in view of Lubinski (DE4407618).
With respect to claim 25, Schaede et al., as modified, teaches each stamping segment is devoid of any supporting tracks coming into contact with the successive sheets outside of the region where the foil carrier is present (Column 6, Lines 42-49). However, Schaede et al. does not explicitly disclose a distance of each counter-pressure unit with respect to the circumference of the stamping cylinder is adjustable.  
Lubinski teaches a counter pressure roll unit wherein a distance of each counter-pressure unit with respect to the circumference of the stamping cylinder is adjustable (Paragraphs 0011, 0044).
It would have been obvious to one of ordinary skill in the art before the present application to further modify the counter pressure units taught by Schaede et al., as 
With respect to claim 26, Lubinski teaches each counter-pressure unit is mounted on eccentric bearings (elements 12, 13, 21, 22 and Paragraphs 0011, 0019, 0031).
With respect to claim 27, Lubinski teaches counter-pressure units are driven into rotation by means of at least one dedicated drive (Paragraphs 009, 0012, 0035, 0037).
With respect to claim 28, Lubinski teaches the counter-pressure units are driven into rotation by means of a common drive or wherein each counter-pressure unit is driven into rotation by means of a separate drive (Paragraphs 009, 0012, 0035, 0037).
With respect to claim 29, Lubinski teaches a rotational speed or angular position of each counter-pressure unit is adjustable with respect to a rotational speed or angular position of the stamping cylinder (Paragraph 0010).
With respect to claim 30, Lubinski teaches each circumferential pressing element is designed as a pressing ring that is supported on a common shaft of the counter-pressure unit (Paragraphs 0015, 0016).
With respect to claim 31, Lubinski teaches axial position of each pressing ring along the common shaft is adjustable (Paragraphs 0015 and 016).
With respect to claim 32, Lubinski teaches each pressing ring of the counter-pressure units comprises an outer annular supporting portion, which comes into contact with the successive sheets (Paragraphs 0015 and 0016).  
With respect to an inner portion made of a compressible elastic material, which is located on an inner side of the outer annular supporting portion.
In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(IV)).
Therefore, since Schaede et al. in view of Lubinski teaches a pressing ring, it would have been obvious to one of ordinary skill in the art before the present application to provide an inner portion made of a compressible elastic material so as to ensure proper compressible contact with the sheets.
With respect to claim 33, Schaede et al. in view of Lubinski does not teach the outer annular supporting portion is made of or coated with a material having a pressure resistance of more than 100 N/mm2 and/or greater than 300 N/mm2.  Lubinski at least provides a pressing ring element with an outer annular supporting portion.  However, it has been held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Schaede et al. in view of Lubinski to provide an outer annular supporting portion is made of or coated with a material having a pressure resistance of more than 100 N/mm2 and/or greater than 300 N/mm2 since such a modification would result in providing additional protection against wear resistance of the layer.

However, it is noted that mere change of material would not patentably distinguish from the prior art since material sheet does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(IV)).
Therefore, since Schaede et al. in teaches a counter pressure unit, it would have been obvious to one of ordinary skill in the art before the present application to provide a counter pressure unit made of a deformable material and/or rubber or polyurethane so as to ensure proper compressible contact with the sheets.

6.	Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schaede et al. (US Patent 6,142,069) in view of Lubinski (DE4407618) as applied to the claims above, and further in view of Mitsam et al. (US Publication 2007/0181260).
	With respect to claims 34 and 35, Schaede et al., as modified, teaches the claimed invention with the exception of the counter-pressure units are mounted on a movable carriage that is retractable away from the stamping cylinder during maintenance operations.  Mitsam et al. teaches counter pressure rollers (2a, 20a-26a) 
	It would have been obvious to one of ordinary skill in the art before the present application to further modify the counter pressure units taught by Schaede et al., as modified, to provide the counter pressure rollers to be on moveable carriages as taught by Mitsam et al. for the purpose of performing maintenance when the rollers need to be replaced or cleaned and/or it is desirable to move the pressure rollers in desired working positions.
With respect to claim 35, Mitsam et al. teaches the movable carriage is slidable along a direction parallel to an axis of rotation of the stamping cylinder (Paragraph 0015).

Response to Arguments
7.	Applicant’s arguments with respect to claims 22-36 have been considered but are moot in view of the new ground(s) of the current rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853